Consent of Independent Registered Public Accounting Firm The Board of Trustees of City National Rochdale Funds We consent to the use of our report dated November 21, 2012, with respect to the financial statements of the Diversified Equity Fund, a series of the City National Rochdale Funds (formerly, CNI Charter Funds) as of September 30, 2012, incorporated by reference into the Statement of Additional Information to the Combined Prospectus and Proxy Statement, and to the references to our firm under the heading “Financial Highlights and Financial Statements” in the Combined Prospectus and Proxy Statement included in this Form N-14 Registration Statement. /s/ KPMG LLP Los Angeles, California October 2, 2013
